NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2010-3099
EUGENE SlV||TH,
Petitioner,
v.
0FF|CE OF PERSONNEL |V|ANAGEMENT,
Respondent.
Petition for review of the Merit Systems Protection Board in case no.
DA344309D556-|-1 .
ON MOT|ON
Before L|NN, Circuit Judge.
0 R D E R
Eugene Smith requests that the court appoint counsel to represent him and
moves for reconsideration of the court's order denying his request for leave to proceed
in forma pauperis
Upon consideration thereof,
iT |S ORDERED THAT:
(1) Smith’s request that the court appoint counsel is denied Smith's opening
informal brief (form enclosed) is due within 30 days of the date of filing of this order.
(2) Smith’s motion for reconsideration is denied. Payment of the $450
docketing fee is due within 30 days of the date of filing of this order

FOR THE COU RT
HAY 1 1 2010 t ga lsi Jan Horba|V
Date j jan Horba|y f
Cl€I'k
cc: Eugene Smith (informa| brief form enclosed)
Antonia R. Soares., Esq.
FlLED
u.s. courier or APPEAi.s ron
320 THE 1=EnsRAL crRcurr
MAY 1 1 2010
}AN HORBALY
CLERK
2010-3099 2